DETAILED ACTION
Status of the Application
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 25, 2020, has been entered.

	In response, the applicant amended claims 1-11, 14-17, 19, and 20. Claims 1-20 are pending and currently under consideration for patentability.
 
Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendments
	With respect to the rejection of claims 1-20 under 35 U.S.C. 112 second paragraph, Applicant has appropriately amended the claims. The rejections of claims 1-20 under 35 U.S.C. 112 second paragraph (for these previous grounds) have been withdrawn.

Response to Arguments
	Applicant’s arguments, with respect to the priory status as a Continuation (CON) of non-provisional application 13/887,258 have been fully considered and are not persuasive. Applicant’s amendments to clams 3 and 11 are essentially non-substantive, and they have changed “providing” to “sending” and have changed  “to the device of the second user to display” to “to the second user device for displaying”. As indicated in the previous action, neither the provisional applications nor non-provisional application 13/887,258 disclose or suggest this embodiment. At most, non-provisional application 13/887,258 suggests a graphical user interface with a representation of the first set of services including the first service is provided to the device of the first user prior to receiving the service access request from the first user device. Claims 3 and 11 therefore include new matter.

	Applicant’s arguments, with respect to the rejection of amended claims 1, 9, and 17 under 35 U.S.C. 103 (a) have been considered, but are moot in view of a new grounds of rejection. Examiner notes that there are two separate 103 rejections now.
	
Priority
	The instant application has a filing date of February 12, 2018, and claims priority as a Continuation (CON) of non-provisional application 13/887,258 filed on May 3, 2013, which claims for the benefit of provisional application 61/798,314, filed on March 15, 2013 and provisional application 61/719,900 filed on October 29, 2012. Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c), as follows:
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: 
Dependent claims 3 and 11 require “sending, prior to receiving the service access request, instructions to the second user device for displaying in a graphical user interface a representation of a first set of services including the first service”. Neither the provisional applications nor non-provisional application 13/887,258 disclose or suggest this embodiment. At most, non-provisional application 13/887,258 suggests a graphical user interface with a representation of the first set of services including the first service is provided to the device of the first user. Claims 3 and 11 therefore include new matter

Claim Interpretation
	Claims 1, 9, and 17 require “generating, by the server, a meta-social graph…”. The Applicant has not clearly set forth a special definition of the term “meta-social graph”. The term “meta-social graph” is also not a term of art having a specific clear and unquestionable meaning meta-social graph”. For example, Facebook enriching data associated with user/product nodes and/or creating new connections between nodes based on i) newly-recognized product or service purchases/subscriptions/consumption and ii) new product/service sharing activity between nodes entirely within the Facebook ecosystem amounts to generating a social graph with enriched data about the nodes and links/connections between multiple social user’ graphs and/or “multiple social networks”. 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.




	Claims 1-4, 6, 8-12, 14, 16, 17, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Welingkar et al. (U.S. PG Pub No. 2012/0179753 July 12, 2012 - hereinafter "Welingkar”) in view of Dutta (U.S. PG Pub No. 2011/0022453 January 27, 2011 - hereinafter "Dutta”) in view of Lessin et al. (U.S. PG Pub No. 2014/0041038 February 6, 2014 -  hereinafter "Lessin”)

With respect to claims 1, 9 and 17, Welingkar teaches an access control system, a method for service access control comprising steps performed by at least one processor, and a on-transitory computer-readable media containing instructions that, when executed by at least one processor, cause that at least one processor to perform operations, comprising;
at least one memory device containing instructions; and (Fig 1 tag 150 & [0010])
at least one processor that executes the instructions to perform a method, the method including: (Fig 1 tag 150 & [0010])
a digital bundle of services including one or more services selected by the first user ([0023] “digital locker…digital content previously purchased (or otherwise legally acquired”, [0048] “any digital content…digital movies, digital music, digital audio books…”) 
receiving, at the server, a request from the first user device to share a first service of the digital bundle of services with a second user; ([0031]-[0032] “lender can initiate the lending process from…her local device…LendMe button…select a particular contact to which she would like to send the lending offer…make the section…” – therefore the server receives a request from the first user device to share a service/content with a second user, [0050])
based on receiving the request to share the first service with the second user, generating a token relating to the first service being shared, the token including one or more token parts representing coded information identifying at least one of the second user, the first service, and a status for each of the first user and the second user; ([0033] & [0035] “lending offer may include details about the lender…her name, and the content to be leaned…email address of lendee” & “contains a lending offer URL…contains a combination of a lending offer ID and an encrypted security hash code, each of which…uniquely identifies the lending offer from lender” – therefore the system generates, based on the received sharing request, a token comprising one or more token parts (e.g., lending offer ID and/or encrypted security hash code) that represent (e.g., because they uniquely identify) information identifying at least the first service)
generating, by the server, a uniform resource locator (URL) string, wherein the URL string includes the token relating to the first service being shared with the second user;  [0035] “contains a lending offer URL…URL contains a combination of a lending offer ID and an encrypted security hash code, each of which…uniquely identifies the lending offer from lender” – therefore the server generates a URL string including the token relating to the first service being shared with the second user)
sending, by the server, the URL string to a second user device of the second user, wherein the URL string is configured to provide the second user shared access to the first service via a service provider system ([0034] & [0038] the server sends the URL string to the second user device (e.g., within an email notification or social media notification) and the URL string is configured to provide the second user shared access to the first service via a service provider system)
Welingkar does not appear to disclose,
receiving, at a server, a service access request from a first user device of a first user, the service access request including a digital bundle of services, the digital bundle of services including one or more services selected by the first user via a graphical user interface of the first user device
generating, by the server, a meta-social graph based on i) the digital bundle of services of the first user, and ii) the sharing of the first service with the second user, wherein the server determines potential services of interest for one of the first user and the second user based on the generated meta-social graph
However, Dutta discloses 
receiving, at a server, a service access request from a first user device of a first user, the service access request including a digital bundle of services, the digital bundle of services including one or more services selected by the first user via a graphical user interface of the first user device (Fig 9 & [0056]-[0061] the server receives a service access request from a first user device of a first user including a digital bundle of services including one or more services selected by the first user via a graphical user interface of the first user device)
Dutta suggests it is advantageous to include receiving, at a server, a service access request from a first user device of a first user, the service access request including a digital bundle of services, the digital bundle of services including one or more services selected by the first user via a graphical user interface of the first user device, because doing so can provide an efficient and convenient mechanism for users to determine which services/packages they would like to purchase/access (Fig 9 & [0056]-[0061]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system, method, and media of Welingkar to include receiving, at a server, a service access request from a first user device of a first user, the service access request including a digital bundle of services, the digital bundle of services including one or more services selected by the first user via a graphical user interface of the first user device, as taught by Dutta, because doing so can provide an efficient and convenient mechanism for users to determine which services/packages they would like to purchase/access.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include receiving, at a server, a service access request from a first user device of a first user, the service access request including a digital bundle of services, the digital bundle of services including one or more services selected by the first user via a graphical user interface of the first user device, as taught by Dutta, in the system, method, and medium of Welingkar, since 

Welingkar does suggest that the server keeps track of friends/connections between users, keeping tracking of the services/content each user has purchased or otherwise has access to, and enables sharing of content/services using social media. However, Welingkar does not appear to explicitly disclose generating a social graph using this information. Welingkar and  Dutta do not appear to disclose,
generating, by the server, a meta-social graph based on i) the digital bundle of services of the first user, and ii) the sharing of the first service with the second user, wherein the server determines potential services of interest for one of the first user and the second user based on the generated meta-social graph
However, Lessin discloses 
generating, by the server, a meta-social graph based on i) the digital bundle of services of the first user, and ii) the sharing of the first service with the second user, wherein the server determines potential services of interest for one of the first user and the second user based on the generated meta-social graph ([0003] & [0005] & [0018] & [0022] & [0045] & [0061] & [0069] & [0079] the server/system of Lessin generates a meta-social graph by enriching information associated with nodes and generating links/connections/edges between nodes based on content and services users have purchased and/or subscribed to and based on content/services users share with other users – The combination of Welinkar and Dutta above disclose that content may be a “digital bundle” of services – Examiner notes that the phrase “wherein the server determines potential services of interest for one of the first user and the second user based on the generated meta-social graph” is given no patentable weight as it fails to positively recite a function performed by the claimed system/instructions and fails to positively recite a step of the claimed method. Regardless, Lessin also discloses this information [0017] & [0061])
Lessin suggests it is advantageous to include generating, by the server, a meta-social graph based on i) the digital bundle of services of the first user, and ii) the sharing of the first service with the second user, wherein the server determines potential services of interest for one of the first user and the second user based on the generated meta-social graph, because doing so can provide the system with enhanced information associated with the system users which may be useful for providing targeted content/recommendations which may increase revenue and/or help user’s find content/services they may find interesting ([0017] & [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system, method, and media of Welingkar in view of Dutta to include generating, by the server, a meta-social graph based on i) the digital bundle of services of the first user, and ii) the sharing of the first service with the second user, wherein the server determines potential services of interest for one of the first user and the second user based on the generated meta-social graph, as taught by Lessin, because doing so can provide the system with enhanced information associated with the system users which may be useful for providing targeted content/recommendations which may increase revenue and/or help user’s find content/services they may find interesting.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include generating, by the server, a meta-social graph based on i) the digital bundle of services of the first user, and ii) the sharing of the first service with the second user, wherein the server determines potential services of interest for one of the first user and the second user based on the generated meta-social graph, as taught by Lessin, in the system, method, and medium of Welingkar in view of Dutta, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have recognized that doing so would provide the system with enhanced information associated with the system users which may be useful for providing targeted content/recommendations which may increase revenue and/or help user’s find content/services they may find interesting.


With respect to claims 2 and 10, Welingkar teaches the system of claim 1 and the method of claim 9;
wherein the service access request is received from a web browser running on the first user device of the first user ([0027] “web account interface provides lender with browser-based access”, [0031]-[0032] “lender can initiate the lending process from several applications on her local device…”, [0041] “browser based web lending interface”)

With respect to claims 3 and 11, Welingkar, Dutta, and Lessin teach the system of claim 1 and the method of claim 9. Although Welingkar suggests that both the first and second users are have bundles of services associated with their respective digital lockers, and that each of the users select/purchase these services before any of the sharing steps, Welingkar does not provide the details for this initial service selection. Welingkar does not appear to disclose,
sending, prior to receiving the service access request, instructions to the second user device for displaying first set of services a representation of a first set of services including the first service
However, Dutta discloses 
sending, prior to receiving the service access request, instructions to the second user device for displaying first set of services a representation of a first set of services including the first service (Fig 9 & [0056]-[0061] users (e.g., first/second users) when purchasing their services are presented with a representation of the available service bundles (e.g., first set of services including the first service))
Dutta suggests it is advantageous to include displaying in a graphical user interface a representation of a first set of services including the first service, because doing so can provide an efficient and convenient mechanism for users to determine which services/packages they would like to purchase (Fig 9 & [0056]-[0061]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Welingkar to include sending, prior to receiving the service access request, instructions to the second user device for displaying first set of services a representation of a first set of services including the 

With respect to claims 4 and 12, Welingkar, Dutta, and Lessin teach the system of claim 3 and the method of claim 11. Although Welingkar suggests that both the first and second users are have bundles of services associated with their respective digital lockers, and that each of the users select/purchase these services before any of the sharing steps, Welingkar does not provide the details for this initial package selection. Welingkar does not appear to disclose,
receiving, prior to providing instructions to display the representation of the first set of services, a selection of the first set of services from at least one displayed prepackaged set of services  
However, Dutta discloses 
receiving, prior to providing instructions to display the representation of the first set of services, a selection of the first set of services from at least one displayed prepackaged set of services    (Fig 9 & [0056]-[0061] users (e.g., first/second users) make selections of available service bundles (e.g., first set of services including the first service))
Dutta suggests it is advantageous to include receiving, prior to providing instructions to display the representation of the first set of services, a selection of the first set of services from at least one displayed prepackaged set of services  , because doing so can provide an efficient and convenient mechanism for users to determine which services/packages they would like to purchase (Fig 9 & [0056]-[0061]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Welingkar to include receiving, prior to providing instructions to display the representation of the first set of services, a selection of the first set of services from at least one displayed prepackaged set of services  , as taught by Dutta, because doing so can provide an efficient and convenient mechanism for users to determine which services/packages they would like to purchase.


With respect to claims 6 and 14, Welingkar teaches the system of claim 1 and the method of claim 9;
sending a digital notification to the second user, after receiving the service access request, the digital notification indicating that the first user has shared the first service with the second user ([0010] & [0033] & [0037]-[0038] digital notification with URL/link and indication of share is sent to the lendees computer)

With respect to claims 8, 16, and 20, Welingkar teaches the system of claim 1, the method of claim 9, and the medium of claim 17;
wherein the one or more token parts includes at least one of information associating the first user with the first service, identifying the first user as a lendor of the first service, and the second user as a lendee of the first service, ([0033] & [0035] “lending offer may include details about the lender…her name, and the content to be leaned…email address of lendee” & “contains a lending offer URL…contains a combination of a lending offer ID and an encrypted security hash code, each of which…uniquely identifies the lending offer from lender” – therefore the one or more token parts (e.g., lending offer ID and/or encrypted security hash code) includes at least  information associating the first user with the first service)
and wherein the method further includes passing the one or more token parts to the service provider system ([0035] & [0038] & [00466])



	Claims 5, 7, 13, 15, 18 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Welinkar in view of Dutta in view of Lessin, as applied to claims 1, 9, and 17 above, and further in view of Block et al. (U.S. PG Pub No. 2013/0060616, March 7, 2013 - hereinafter "Block”)  

With respect to claims 5, 13, and 18
restricting access to the first service by the first user after receiving the service access request
However, Block discloses a method and system for managing access to digital content items (abstract). Block discloses wherein the digital content items may be service subscriptions or other types of digital content ([0064]). Block further discloses, 
restricting access to the first service by the first user after receiving the service access request ([0084], [0065]-[0069], [0131] access restricted after lending/loaning a product/service to a second user)
Block suggests it is advantageous to include restricting access to the first service by the first user after receiving the service access request, because it provides a mechanism for users who have purchased digital rights for content to share the content with other people who may be interested in consuming the content without violating digital rights regulations, and because it provides a way for users who have purchased digital rights for content to profit from digital content they are not immediately consuming (abstract, [0007], [0014]-[0020], [0067], [0084]-[0085], [0134], [0156]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system, method, and medium of Welingkar in view of Dutta in view of Lessin to include restricting access to the first service by the first user after receiving the service access request, as taught by Block, because it provides a mechanism for users who have purchased digital rights for content to share the content with other people who may be interested in consuming the content without violating digital rights regulations, and because it provides a way for users who have purchased digital rights for content to profit from digital content they are not immediately consuming.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include restricting access to the first service by the first user after receiving the service access request, as taught by Block in the system, method, and medium of Welingkar in view of Dutta in view of Lessin, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

With respect to claims 7, 15, and 19, Welingkar, Dutta, and Lessin teach the system of claim 1, the method of claim 9, and the medium of claim 17. Welingkar does not appear to explicitly disclose,
receiving, after sending the URL to the second user device, a request from the first user to reclaim the first service;
notifying the service provider system of the request to reclaim the first service; 
providing access to the first service by the first user after reclaiming the first service from the second user
However, Block discloses a method and system for managing access to digital content items (abstract). Block discloses wherein the digital content items may be service subscriptions or other types of digital content ([0064]). Block further discloses, 
receiving, after sending the URL to the second user device, a request from the first user to reclaim the first service; ([0137]-[0138]  notification to revoke shared service from second user)
notifying the service provider system of the request to reclaim the first service; ([0137]-[0138])
providing access to the first service by the first user after reclaiming the first service from the second user ([0137]-[0138])
It would have been obvious to one of ordinary skill in the art at the time of the invention to include receiving, after sending the URL to the second user device, a request from the first user to reclaim the first service; notifying the service provider system of the request to reclaim the first service; and providing access to the first service by the first user after reclaiming the first service from the second user, as taught by Block in the system, method, and medium of Welingkar in view of Dutta in view of Lessin, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.





SUPPLEMENTAL REJECTION

	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wohlert et al. (U.S. PG Pub No. 2011/0185042 July 28, 2011 –hereinafter Wohlert) in view of De Jong (U.S. Patent No. 8,230,518 July 24, 2012 –hereinafter De Jong) in view of Dutta (U.S. PG Pub No. 2011/0022453 January 27, 2011 - hereinafter "Dutta”) in view of Lessin et al. (U.S. PG Pub No. 2014/0041038 February 6, 2014 -  hereinafter "Lessin”)

With respect to claims 1, 9 and 17, Wohlert teaches an access control system and method for service access control, the method comprising the following steps performed by at least one processor, comprising;
at least one memory device containing instructions; and (Fig 3 & [0038])
at least one processor that executes the instructions to perform a method, the method including: (Fig 3 & [0038])
a digital bundle of services including one or more services selected by the first user ([0013] & [0016] & [0034], [0016]-[0017] & [0030] the set of services is a customized bundle (e.g., channels plus sports package plus movie package bundle) 
receiving, at the server, a request from the first user device to share a first service of the digital bundle of services with a second user; (Figure 2 & [0007] “request for a transfer of a source set of digital multimedia rights associated with the source end user”, [0016]-[0018] “Joe can transfer a subset of his digital rights”)
based on receiving the request to share the first service with the second user, generating a token relating to the first service being shared, the token including one or more token parts representing coded information identifying at least one of the second user, the first service, and a status for each of the first user and the second user; ([0012] “token including…data indicating the source end user…and destination end user”, [0019] “token contains data that indicates a source end user…and destination end user…their carrier affiliation and the source and destination end users’ digital multimedia rights”, [0023] “token…indicating what rights are being transferred and to where (end user)…” CLAIM 5)
generating, by the server, a uniform resource locator (URL) string, wherein the URL string includes the token relating to the first service being shared with the second user;  [0035] “contains a lending offer URL…URL contains a combination of a lending offer ID and an encrypted security hash code, each of which…uniquely identifies the lending offer from lender” – therefore the server generates a URL string including the token relating to the first service being shared with the second user)
sending, by the server, the URL string to a second user device of the second user, wherein the URL string is configured to provide the second user shared access to the first service via a service provider system ([0034] & [0038] the server sends the URL string to the second user device (e.g., within an email notification or social media notification) and the URL string is configured to provide the second user shared access to the first service via a service provider system)
sending, by the server, the token to a second user device of the second user to provide the second user shared access to the first service via a service provider system ([0017]-[0020] & [0023] digital transfer request sent)
Wohlert does not appear to disclose,
receiving, at a server, a service access request from a first user device of a first user, the service access request including a digital bundle of services, the digital bundle of services including one or more services selected by the first user via a graphical user interface of the first user device
generating, by the server, a uniform resource locator (URL) string, wherein the URL string includes the token relating to the first service being shared with the second user;
sending, by the server, the URL string to a second user device of the second user, wherein the URL string is configured to provide the second user shared access to the first service via a service provider system
generating, by the server, a meta-social graph based on i) the digital bundle of services of the first user, and ii) the sharing of the first service with the second user, wherein the server determines potential services of interest for one of the first user and the second user based on the generated meta-social graph

generating, by the server, a uniform resource locator (URL) string, wherein the URL string includes the token relating to the first service being shared with the second user; (Fig 6B & 14:8-16 & 14:60-67 “tokenized URL”)
sending, by the server, the URL string to a second user device of the second user, wherein the URL string is configured to provide the second user shared access to the first service via a service provider system (Fig 34 “tokenized URL” sent)
De Jong suggests it is advantageous to include generating, by the server, a uniform resource locator (URL) string, wherein the URL string includes the token relating to the first service being shared with the second user; and sending, by the server, the URL string to a second user device of the second user, wherein the URL string is configured to provide the second user shared access to the first service via a service provider system, because doing so can provide an efficient and convenient mechanism for users to communicate request information/credentials and to access and share digital content via their devices, and because web services/content are popular types of content/services users may desire to access (Fig 6B & 14:8-16 & 14:60-67, 9:14-29, 15:10-12). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system, method, and medium of Wohlert, to include generating, by the server, a uniform resource locator (URL) string, wherein the URL string includes the token relating to the first service being shared with the second user; and sending, by the server, the URL string to a second user device of the second user, wherein the URL string is configured to provide the second user shared access to the first service via a service provider system, as taught by De Jong, because doing so can provide an efficient and convenient mechanism for users to communicate request information/credentials and to access and share digital content via their devices, and because web services/content are popular types of content/services users may desire to access2Applicant: Jeffrey L. NanusApplication No.: 141593,177 Docket No.: 1377-9Preliminary Amendment.

Wohlert and De Jong do not appear to disclose,
receiving, at a server, a service access request from a first user device of a first user, the service access request including a digital bundle of services, the digital bundle of 
generating, by the server, a meta-social graph based on i) the digital bundle of services of the first user, and ii) the sharing of the first service with the second user, wherein the server determines potential services of interest for one of the first user and the second user based on the generated meta-social graph
However, Dutta discloses 
receiving, at a server, a service access request from a first user device of a first user, the service access request including a digital bundle of services, the digital bundle of services including one or more services selected by the first user via a graphical user interface of the first user device (Fig 9 & [0056]-[0061] the server receives a service access request from a first user device of a first user including a digital bundle of services including one or more services selected by the first user via a graphical user interface of the first user device)
Dutta suggests it is advantageous to include receiving, at a server, a service access request from a first user device of a first user, the service access request including a digital bundle of services, the digital bundle of services including one or more services selected by the first user via a graphical user interface of the first user device, because doing so can provide an efficient and convenient mechanism for users to determine which services/packages they would like to purchase/access (Fig 9 & [0056]-[0061]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system, method, and media of Wohlert in view of De Jong to include receiving, at a server, a service access request from a first user device of a first user, the service access request including a digital bundle of services, the digital bundle of services including one or more services selected by the first user via a graphical user interface of the first user device, as taught by Dutta, because doing so can provide an efficient and convenient mechanism for users to determine which services/packages they would like to purchase/access.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include receiving, at a server, a service access request from a first user device of a first user, the service access request including a digital bundle of services, the digital bundle of selected by the first user via a graphical user interface of the first user device, as taught by Dutta, in the system, method, and medium of Wohlert in view of De Jong, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have recognized that doing so would provide an efficient and convenient mechanism for users to determine which services/packages they would like to purchase/access.

Wohlert, De Jong, and  Dutta do not appear to disclose,
generating, by the server, a meta-social graph based on i) the digital bundle of services of the first user, and ii) the sharing of the first service with the second user, wherein the server determines potential services of interest for one of the first user and the second user based on the generated meta-social graph
However, Lessin discloses 
generating, by the server, a meta-social graph based on i) the digital bundle of services of the first user, and ii) the sharing of the first service with the second user, wherein the server determines potential services of interest for one of the first user and the second user based on the generated meta-social graph ([0003] & [0005] & [0018] & [0022] & [0045] & [0061] & [0069] & [0079] the server/system of Lessin generates a meta-social graph by enriching information associated with nodes and generating links/connections/edges between nodes based on content and services users have purchased and/or subscribed to and based on content/services users share with other users – The combination of Welinkar and Dutta above disclose that content may be a “digital bundle” of services – Examiner notes that the phrase “wherein the server determines potential services of interest for one of the first user and the second user based on the generated meta-social graph” is given no patentable weight as it fails to positively recite a function performed by the claimed system/instructions and fails to positively recite a step of the claimed method. Regardless, Lessin also discloses this information [0017] & [0061])
([0017] & [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system, method, and media of Wohlert in view of De Jong in view of Dutta to include generating, by the server, a meta-social graph based on i) the digital bundle of services of the first user, and ii) the sharing of the first service with the second user, wherein the server determines potential services of interest for one of the first user and the second user based on the generated meta-social graph, as taught by Lessin, because doing so can provide the system with enhanced information associated with the system users which may be useful for providing targeted content/recommendations which may increase revenue and/or help user’s find content/services they may find interesting.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include generating, by the server, a meta-social graph based on i) the digital bundle of services of the first user, and ii) the sharing of the first service with the second user, wherein the server determines potential services of interest for one of the first user and the second user based on the generated meta-social graph, as taught by Lessin, in the system, method, and medium of Wohlert in view of De Jong in view of Dutta, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have recognized that doing so would provide the system with enhanced information associated with the system users which may be useful for providing targeted content/recommendations which may increase revenue and/or help user’s find content/services they may find interesting.

With respect to claims 2 and 10, Wohlert teaches the system of claim 1 and the method of claim 9;
wherein the service access request is received from a web browser running on the first user device of the first user ([0027] & [0034] request from first user device via a web portal, [0025] “browser”)

With respect to claims 3 and 11, Wohlert, De Jong, Dutta, and Lessin teach the system of claim 1 and the method of claim 9. Wohlert discloses,
sending, prior to receiving the service access request, instructions to the second user device for purchasing first set of services, the first set of services including the first service ([0002] & [0017] both users already purchased their respective packages and therefore the first/second users received instructions associated with purchasing their services at their devices before the transfer/share request)
Although Wohlert suggests that both the first and second users are subscribers to prepackaged set of services ([0002] & [0017]), and that each of the users select/purchase these packages before any of the sharing steps, Wohlert does not provide the details for this initial package selection. Welingkar does not appear to disclose,
sending, prior to receiving the service access request, instructions to the second user device for displaying first set of services a representation of a first set of services including the first service
However, Dutta discloses 
sending, prior to receiving the service access request, instructions to the second user device for displaying first set of services a representation of a first set of services including the first service (Fig 9 & [0056]-[0061] users (e.g., first/second users) when purchasing their services are presented with a representation of the available service bundles (e.g., first set of services including the first service))
Dutta suggests it is advantageous to include displaying in a graphical user interface a representation of a first set of services including the first service, because doing so can provide an efficient and convenient mechanism for users to determine which services/packages they would like to purchase (Fig 9 & [0056]-[0061]). 


With respect to claims 4 and 12, Wohlert, De Jong, Dutta, and Lessin teach the system of claim 3 and the method of claim 11. Although Wohlert suggests that both the first and second users are subscribers to prepackaged set of services ([0002] & [0017]), and that each of the users select/purchase these packages before any of the sharing steps, Wohlert does not provide the details for this initial package selection. Wohlert does not appear to disclose,
receiving, prior to providing instructions to display the representation of the first set of services, a selection of the first set of services from at least one displayed prepackaged set of services  
However, Dutta discloses 
receiving, prior to providing instructions to display the representation of the first set of services, a selection of the first set of services from at least one displayed prepackaged set of services  (Fig 9 & [0056]-[0061] users (e.g., first/second users) make selections of available service bundles (e.g., first set of services including the first service))
Dutta suggests it is advantageous to include receiving, prior to providing instructions to display the representation of the first set of services, a selection of the first set of services from at least one displayed prepackaged set of services, because doing so can provide an efficient and convenient mechanism for users to determine which services/packages they would like to purchase (Fig 9 & [0056]-[0061]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Wohlert in view of De Jong to include receiving, prior to providing instructions to display the representation of the first set of services, a selection of the first set of services from at least one displayed 

With respect to claims 5, 13, and 18, Wohlert teaches the system of claim 1, the method of claim 9, and the medium of claim 17;
wherein the operations performed by the at least one processor further comprise: restricting access to the first service by the first user after receiving the service access request ([0013] “cancel the source set…associated with the source end user”, [0017] “suspended at Joe’s house”, [0021], [0031])

With respect to claims 6 and 14, Wohlert teaches the system of claim 1 and the method of claim 9;
sending a digital notification to the second user, after receiving the service access request, the digital notification indicating that the first user has shared the first service with the second user ([0017] “sends a message…Bob receives a pop up message”, [0029])

With respect to claims 7, 15, and 19, Wohlert teaches the system of claim 1, the method of claim 9, and the medium of claim 17;
wherein the operations performed by the at least one processor further comprise: receiving, after sending the URL to the second user device, a request from the first user to reclaim the first service; ([0033] “rights transfer can be manually cancelled using the same or similar methods as those used to request the transfer”)
notifying the service provider system of the request to reclaim the first service; ([0031] & [0033])
providing access to the first service by the first user after reclaiming the first service from the second user ([0031])

With respect to claims 8, 16, and 20
wherein the one or more token parts includes at least one of information associating the first user with the first service, identifying the first user as a lendor of the first service, and the second user as a lendee of the first service ([0017] the process can be repeated for any of “a subset” of services and therefore the system may generate a plurality (e.g., a first and second) unique token, [0012] “token including…data indicating the source end user…and destination end user” therefore the token identifies the users and their lendor/lendee statuses, [0019] “token contains data that indicates a source end user…and destination end user…their carrier affiliation and the source and destination end users’ digital multimedia rights”, [0023] “token…indicating what rights are being transferred and to where (end user)…” CLAIM 5)
and wherein the method further includes passing the one or more token parts to the service provider system ([0017]-[0020] & [0023] digital transfer request sent to service provider using token)



Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Fu et al. (U.S. PG Pub No. 2008/0162712, July 3, 2008) teaches an identify provider that acts as a middleman web portal between a plurality of users and a plurality of content providers and that communicates information regarding the status of sharers, sharee, and content to be shared to the service providers on behalf of the users to control access to the content (Fig. 3, [0021]- [0030])

Frazier et al. (U.S. PG Pub No. 2013/0332839, December 12, 2013) teaches content aggregating middleman that communicates with a plurality of content providers (e.g. video streaming service) including a token and authentication data when access is requested to content hosted by the service provider and presented via the bundler portal

Morris (U.S. PG Pub No. 2008/0147799, June 19, 2008) teaches tokenized URI used to control access to digital content transmitted to service provider on behalf of users ([0044])

Conclusion

	No claim is allowed

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)-272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621